FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                     August 4, 2017
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
DAVID ZIVKOVIC,

       Plaintiff - Appellant,

v.                                              Nos. 17-4052 & 17-4072
                                          (D.C. No. 2:17-CV-00067-DN-PMW)
KIMBERLY HOOD; ROBERT                                  (D. Utah)
JOHNSON,

       Defendants - Appellees.

                        _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

      In 1995, Mr. David Zivkovic was convicted of a second-degree

felony theft in Utah state court and ordered to pay restitution. To aid

collection of the restitution, the State of Utah garnished Mr. Zivkovic’s tax

returns. Mr. Zivkovic challenged the garnishment and moved for a


*
      We conclude that oral argument would not materially help us to
decide this appeal. As a result, we are deciding the appeal based on the
briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
preliminary injunction to prevent garnishment of his 2016 tax refund. The

district court denied the motion and dismissed the action for lack of

jurisdiction under the Rooker-Feldman doctrine.

      Mr. Zivkovic has filed two appeals (Appeal No. 17-4052 and

No. 17-4072) for (1) denial of the preliminary injunction and (2) dismissal

of the action. We affirm both rulings.

I.    Consideration of Subject-Matter Jurisdiction

      The district court must always ensure its own subject-matter

jurisdiction regardless of whether it has been addressed by the parties.

McAlester v. United Air Lines, Inc., 851 F.2d 1249, 1252 (10th Cir. 1988).

If the district court lacks subject-matter jurisdiction, dismissal is required.

See PJ ex rel. Jensen v. Wagner, 603 F.3d 1182, 1193 (10th Cir. 2010)

(stating that the Rooker-Feldman doctrine involves subject-matter

jurisdiction); Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (sua sponte

consideration of requirements that involve subject-matter jurisdiction). 1



1
      The district court ruled that Mr. Zivkovic could appear in forma
pauperis. Based on this ruling, the district court screened the complaint
under the Prison Litigation Reform Act. This Act allows the district court
to dismiss a complaint for failure to state a valid claim. 28 U.S.C.
§ 1915(e)(2)(B)(ii).

      Mr. Zivkovic argues that the district court waited too long to screen
the complaint for failure to state a valid claim. But we need not address
this argument because the Rooker-Feldman doctrine implicates subject-
matter jurisdiction rather than failure to state a valid claim. The district
court can always address subject-matter jurisdiction sua sponte. Fed. R.
                                      -2-
II.   The district court lacked subject-matter jurisdiction over Mr.
      Zivkovic’s complaint.

      Under the Rooker-Feldman doctrine, the federal district court lacks

“authority to review final judgments of a state court in judicial

proceedings.” D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). Under this doctrine,

the federal district court lacked jurisdiction.

      There are two possible ways of interpreting the complaint: (1) as an

attack on the state-court judgment giving rise to the restitution obligation

or (2) as an attack on the state-court order authorizing the garnishment.

Under either interpretation, Mr. Zivkovic would be seeking review in

federal district court over a state-court order. Such review is impermissible

under the Rooker-Feldman doctrine. 2

      Because the district court lacked subject-matter jurisdiction, the

dismissal was correct. In light of the correctness of that dismissal, Mr.

Zivkovic’s challenge to the preliminary injunction is moot. Sac & Fox

Nation of Okla. v. Cuomo, 193 F.3d 1162, 1168 (10th Cir. 1999) (stating


Civ. P. 12(h)(3); McAlester v. United Air Lines, Inc., 851 F.2d 1249, 1252
(10th Cir. 1988).
2
      In unpublished opinions, we have held that the Rooker-Feldman
doctrine prevents district courts from considering challenges to state-court
garnishments. Chavez v. Cty. of Boulder, 149 F. App’x 713 (10th Cir.
2003); Jackson v. Peters, 81 F. App’x 282, 285 (10th Cir. 2003). These
opinions are not precedential, but we regard them as persuasive. See
note *, above.
                                      -3-
that affirmance of a dismissal, based on the absence of federal jurisdiction,

renders moot an appeal over the denial of a preliminary injunction).

     Affirmed.

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                     -4-